DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 2-7, 9-13 are objected to because of the following informalities:  
In claims 2-7, line 1, “method of claim 8” should be – method of claim 1 --.
In claims 9-12, line 1, “non-transitory computer readable medium of claim 15” should be – non-transitory computer readable medium of claim 8 --.
In claims 13, line 1, “non-transitory computer readable medium of claim 19” should be – non-transitory computer readable medium of claim 12 --.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1, 3, 5, 8, 10, 12, 14, 16, 18 recites the limitation "the blockchain.” There is insufficient antecedent basis for this limitation in the claim. The claims previously recite “a blockchain network” and “a blockchain ledger.” For examination purposes, “the blockchain” is interpreted as “the blockchain ledger.”
Claims 2-7 are rejected as being dependent on claim 1.
Claims 9-13 are rejected as being dependent on claim 8.
Claims 15-20
Claim 14 recites the limitation "the ledger.” There is insufficient antecedent basis for this limitation in the claim. For examination purposes, “the ledger” is interpreted as “a ledger.”
Claims 15-20 are rejected as being dependent on claim 14.
Claims 17, 19 recites the limitation "the blockchain ledger.” There is insufficient antecedent basis for this limitation in the claim. For examination purposes, “the blockchain ledger” is interpreted as “a blockchain ledger.”
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Based upon consideration of all of the relevant factors with respect to the claims as a whole, the claims are directed to non-statutory subject matter which do not include additional elements that are sufficient to amount to significantly more than the judicial exception because of the following analysis:
Claim 1 is drawn to a method which is within the four statutory categories (i.e., method). Claim 8 is drawn to a non-transitory computer readable medium which is within the four statutory categories (i.e., manufacture). Claim 14 is drawn to a method which is within the four statutory categories (i.e., method).
Independent claim 1 (which is representative of independent claims 8, 14) recites…receiving…a request from a patient node for a prescription refill, the request contains a secret key of a patient; extracting…the secret key from the request to verify a patient's identity; and executing…a smart contract to: (a) decrypt a prescription data located on the ledger by an application of the secret key; (b) retrieve patient's allergy records from the ledger to check the allergy records against the prescription data; (c) determine a number of remaining refills from the prescription data; (d) check validity of the prescription data based on an expiration date; and commit a prescription refill transaction…based on a successful execution of (b) - (d).
Under its broadest reasonable interpretation, the limitations noted above, as drafted, covers certain methods of organizing human activity (i.e., managing personal behavior or relationships or 
Claim 1 recites additional elements (i.e., pharmacy node; blockchain network; blockchain ledger) to perform the abstract idea. Claim 8 recites additional elements (i.e., a computing device having a non-transitory computer readable medium comprising instructions, processor; blockchain network; blockchain ledger) to perform the abstract idea. Claim 14 recites additional elements (i.e., pharmacy node; blockchain network; blockchain ledger) to perform the abstract idea. Looking to the specifications, the pharmacy node, or computing device having a non-transitory computer readable medium comprising instructions, processor is described at a high level of generality (¶ 0080-0081; ¶ 00107; ¶ 00122-00124), such that it amounts to no more than mere instructions to apply the exception using generic computer components. Furthermore, the blockchain network, blockchain ledger, secret key, smart contract only generally links the use of a judicial exception to a particular technological environment or field of use, which does not impose meaningful limits on the scope of the claim. Furthermore, “receiving” only provides input data for the performance of the abstract idea, and as such, amounts to insignificant extrasolution activity. See: MPEP § 2106.05(g). The additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Accordingly, the claims are directed to an abstract idea. 
The additional elements noted above have been reevaluated under step 2B and do not provide “significantly more” when taken either individually or as an ordered combination. The use of a general purpose computer or computers (i.e., pharmacy node, or computing device having a non-transitory computer readable medium comprising instructions, processor) does not impose any meaningful limitation on the computer implementation of the abstract idea, so it does not amount to significantly more than the abstract idea. Also, the limitations of “a blockchain network configured to store patients' data on a blockchain ledger” is determined to constitute well-understood, routine, and conventional  ((Li: ¶ 0019; ¶ 0021; ¶ 0024; ¶ 0031) and Stockert et al. (U.S. Patent App. Pub. No. US 2019/0057763 A1, hereinafter referred to as "Stockert") (Stockert: figure 1; ¶ 0047-0049; ¶ 0057-0058), storing data on a blockchain ledger is well-understood, routine, and conventional and thus, cannot provide “significantly more.” Also, the limitations of “connecting, by a pharmacy node, to a blockchain network” and “receiving, by the pharmacy node, a…secret key” is determined to constitute well-understood, routine, and conventional elements/functions. As evidenced by LI et al. (International Pub. No. WO 2018/197739 Al, hereinafter referred to as "Li") ((Li: ¶ 0026; ¶ 0042; ¶ 0044; ¶ 0049; ¶ 0063-0064) and Stockert et al. (U.S. Patent App. Pub. No. US 2019/0057763 A1, hereinafter referred to as "Stockert") (Stockert: ¶ 0029; ¶ 0065), receiving a secret key over a blockchain network is well-understood, routine, and conventional and thus, cannot provide “significantly more.” Furthermore, receiving or transmitting data over a network has been recognized by the courts as well-understood, routine, and conventional elements/functions. See: MPEP § 2106.05(d)(II). 
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements individually. The combination of elements does not indicate a significant improvement to the functioning of a computer or any other technology and their collective functions merely provide a conventional computer implementation of the abstract idea. Furthermore, the additional elements or combination of elements in the claims, other than the abstract idea per se, amount to no more than a recitation of generally linking the abstract idea to a particular technological environment or field of use, as the courts have found in Parker v. Flook; similarly, the current invention merely limits the claimed calculations to the healthcare industry which does not impose meaningful limits on the scope of the claim. Therefore, there are no limitations in the claims that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception. 
Dependent claims 2-7, 9-13, 15-20 include all the limitations of the parent claims and further elaborate on the abstract idea discussed above and incorporated herein. 
Claims 2-7, 9-13, 15-20 further define the analysis and organization of data for the performance of the abstract idea and do not recite any additional elements. Thus, the claims do not integrate the abstract idea into a practical application and do not provide “significantly more.”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 5-8, 10, 12-14, 16, 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over LI et al. (International Pub. No. WO 2018/197739 Al, hereinafter referred to as "Li") in view of Stockert et al. (U.S. Patent App. Pub. No. US 2019/0057763 A1, hereinafter referred to as "Stockert").
Regarding claim 1, Li teaches a method, comprising: 
connecting, by a pharmacy node, to a blockchain network configured to store patients' data on a blockchain ledger (Li: ¶ 0019, i.e., “nodes 10, 20, 30, 40…access healthcare transactions in the form of a blockchain 60”; ¶ 0021; ¶ 0024; ¶ 0031); 
receiving, by the pharmacy node, a request from a patient node for a prescription refill (Li: (Li: ¶ 0026, i.e., “another user device, that may connect at least with the patient dispenser device 10 and may also be a blockchain node”; ¶ 0049, i.e., “a patient request for medicines”; ¶ 0063, i.e., “operate the device via the UI, for example to initiate medicine supply related actions”), the request contains a secret key of a patient (Li: ¶ 0042, i.e., “a secret key provided to the dispenser device by the user”; ¶ 0044, i.e., “receiving a secret key of the user/patient”; ¶ 0049, i.e., “patient signature received with or in a patient request for medicines”; ¶ 0064, i.e., “The device 500 may comprise or be arranged to accept…cryptographic information usable to verify the identity of a user of device and/or to facilitate encryption and decryption of documents and communication effected via the device 500 such as the private and/or public keys used for authentication or verification”); 
extracting, by the pharmacy node, the secret key from the request to verify a patient's identity (Li: ¶ 0042, i.e., “a secret key provided to the dispenser device by the user”; ¶ 0044, i.e., “receiving a secret key of the user/patient”; ¶ 0064, i.e., “cryptographic information usable to verify the identity of a user of device and/or to facilitate encryption and decryption of documents and communication effected via the device 500 such as the private and/or public keys used for authentication or verification”); and 
executing, by the pharmacy node, a smart contract to: 
(Li: ¶ 0040; ¶ 0042, i.e., “decrypt the data item by a secret key provided to the dispenser device by the user”; ¶ 0073-0074); 
Yet, Li does not explicitly teach, but Stockert teaches, in the same field of endeavor, 
 (b) retrieve patient's allergy records from the ledger to check the allergy records against the prescription data (Stockert: figure 1, i.e., “Approval Engine” 104 receives “Transaction Record Information” from database 116, which can be implemented as a blockchain, which in the context of Li, a person of ordinary skill in the art, would have understood could be the claimed ledger; ¶ 0047; ¶ 0048, i.e., “Based on a patient's medical history…the approval engine 104 can determine whether the patient has any allergies that may cause problems with the prescription”; ¶ 0049; ¶ 0057-0058); 
(c) determine a number of remaining refills from the prescription data (Stockert: ¶ 0058); 
(d) check validity of the prescription data based on an expiration date (Stockert: ¶ 0056, i.e., Examiner interprets the determination of “a prescription…is no longer valid” as the claimed checking validity of the prescription data based on an expiration date, because the prescription’s invalidity is based on it being past an expiration date); and 
commit a prescription refill transaction to the blockchain based on a successful execution of (b) - (d) (Stockert: ¶ 0058, i.e., “cause generation of a new block, or a transaction within a proposed block, recording the refill”; ¶ 0097, i.e., “Upon approval of the prescription, the system can generate transaction information confirming the prescription and associated information”).
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to include the retrieve patient's allergy records from the ledger to check the allergy records against the prescription data, determine a number of remaining refills from the prescription data, check validity of the prescription data based on an expiration date, commit a prescription refill transaction to the blockchain based on a successful execution of (b) - (d), as taught by Stockert, within the system of Li, with the motivation to “ensure that a totality of a patient's medical information is automatically analyzed prior to a prescription being authorized to a patient” (Stockert: ¶ 0008)
Regarding claim 3, Li and Stockert teach the method of claim 8, further comprising executing the smart contract to update the number of the remaining refills on the blockchain based on the prescription refill transaction (Stockert: ¶ 0058, i.e., “The blockchain may thus reflect a transaction that indicates a refill…The smart contract can cause generation of a new block, or a transaction within a proposed block, recording the refill”; ¶ 0079, i.e., “This textual information may specify constraints associated with the prescription, such as…a number of remaining refills…This information may be received from the medical risk authorization system 100, for example as described above. Additionally, the user interface 200 may include information obtained from public databases that can be utilized by the patient to review detailed information associated with each prescription”).
The obviousness of combining the teachings of Li and Stockert are discussed in the rejection of claim 1, and incorporated herein.
Regarding claim 5, Li and Stockert teach the method of claim 8, further comprising executing the smart contract to check local legislations prior to a commitment of the prescription refill transaction to the blockchain (Stockert: ¶ 0045, i.e., “the approval engine 104 may access, or provide requests to, state databases. The state databases may be utilized to verify amounts of certain types of pharmaceuticals prescribed to a patient”).
The obviousness of combining the teachings of Li and Stockert are discussed in the rejection of claim 1, and incorporated herein.
Regarding claim 6, Li and Stockert teach the method of claim 8, further comprising executing the smart contract to calculate an out of pocket cost for the prescription refill based on a patient's insurance data retrieved from the blockchain ledger (Stockert: ¶ 0080, i.e., “the patient's insurance information may be accessed…present pricing information associated with each pharmaceutical…present information indicating whether the patient's insurance covers each version. Pricing information may further be reflected”).
The obviousness of combining the teachings of Li and Stockert are discussed in the rejection of claim 1, and incorporated herein.
Regarding claim 7, Li and Stockert teach the method of claim 8, further comprising executing the smart contract to determine if a generic substitute exists for the prescription refill (Stockert: ¶ 0080, i.e., “present both branded and generic versions of each drug”).
The obviousness of combining the teachings of Li and Stockert are discussed in the rejection of claim 1, and incorporated herein.
Regarding claim 8, Li teaches a non-transitory computer readable medium comprising instructions, that when read by a processor, cause the processor to perform: 
connecting to a blockchain network configured to store patients' data on a blockchain ledger (Li: ¶ 0019, i.e., “nodes 10, 20, 30, 40…access healthcare transactions in the form of a blockchain 60”; ¶ 0021; ¶ 0024; ¶ 0031); 
receiving a request from a patient node for a prescription refill (Li: (Li: ¶ 0026, i.e., “another user device, that may connect at least with the patient dispenser device 10 and may also be a blockchain node”; ¶ 0049, i.e., “a patient request for medicines”; ¶ 0063, i.e., “operate the device via the UI, for example to initiate medicine supply related actions”), the request contains a secret key of a patient (Li: ¶ 0042, i.e., “a secret key provided to the dispenser device by the user”; ¶ 0044, i.e., “receiving a secret key of the user/patient”; ¶ 0049, i.e., “patient signature received with or in a patient request for medicines”; ¶ 0064, i.e., “The device 500 may comprise or be arranged to accept…cryptographic information usable to verify the identity of a user of device and/or to facilitate encryption and decryption of documents and communication effected via the device 500 such as the private and/or public keys used for authentication or verification”); 
extracting the secret key from the request to verify a patient's identity (Li: ¶ 0042, i.e., “a secret key provided to the dispenser device by the user”; ¶ 0044, i.e., “receiving a secret key of the user/patient”; ¶ 0064, i.e., “cryptographic information usable to verify the identity of a user of device and/or to facilitate encryption and decryption of documents and communication effected via the device 500 such as the private and/or public keys used for authentication or verification”); and 
executing a smart contract to: 
(Li: ¶ 0040; ¶ 0042, i.e., “decrypt the data item by a secret key provided to the dispenser device by the user”; ¶ 0073-0074); 
Yet, Li does not explicitly teach, but Stockert teaches, in the same field of endeavor, 
 (b) retrieve patient's allergy records from the ledger to check the allergy records against the prescription data (Stockert: figure 1, i.e., “Approval Engine” 104 receives “Transaction Record Information” from database 116, which can be implemented as a blockchain, which in the context of Li, a person of ordinary skill in the art, would have understood could be the claimed ledger; ¶ 0047; ¶ 0048, i.e., “Based on a patient's medical history…the approval engine 104 can determine whether the patient has any allergies that may cause problems with the prescription”; ¶ 0049; ¶ 0057-0058); 
(c) determine a number of remaining refills from the prescription data (Stockert: ¶ 0058); 
(d) check validity of the prescription data based on an expiration date (Stockert: ¶ 0056, i.e., Examiner interprets the determination of “a prescription…is no longer valid” as the claimed checking validity of the prescription data based on an expiration date, because the prescription’s invalidity is based on it being past an expiration date); and 
commit a prescription refill transaction to the blockchain based on a successful execution of (b) - (d) (Stockert: ¶ 0058, i.e., “cause generation of a new block, or a transaction within a proposed block, recording the refill”; ¶ 0097, i.e., “Upon approval of the prescription, the system can generate transaction information confirming the prescription and associated information”).
The obviousness of combining the teachings of Li and Stockert are discussed in the rejection of claim 1, and incorporated herein.
Regarding claim 10, claim 10 recites substantially similar limitations analogous to those already addressed in claim 3, and thus, claim 10 is similarly analyzed and rejected in a manner consistent with the rejection of claim 3.
Regarding claim 12
Regarding claim 13, claim 13 recites substantially similar limitations analogous to those already addressed in claim 6, and thus, claim 13 is similarly analyzed and rejected in a manner consistent with the rejection of claim 6.
Regarding claim 14, Li teaches a method, comprising: 
receiving, by a pharmacy node, a request from a patient node for a prescription refill (Li: (Li: ¶ 0026, i.e., “another user device, that may connect at least with the patient dispenser device 10 and may also be a blockchain node”; ¶ 0049, i.e., “a patient request for medicines”; ¶ 0063, i.e., “operate the device via the UI, for example to initiate medicine supply related actions”), the request contains a secret key of a patient (Li: ¶ 0042, i.e., “a secret key provided to the dispenser device by the user”; ¶ 0044, i.e., “receiving a secret key of the user/patient”; ¶ 0049, i.e., “patient signature received with or in a patient request for medicines”; ¶ 0064, i.e., “The device 500 may comprise or be arranged to accept…cryptographic information usable to verify the identity of a user of device and/or to facilitate encryption and decryption of documents and communication effected via the device 500 such as the private and/or public keys used for authentication or verification”); 
extracting, by the pharmacy node, the secret key from the request to verify a patient's identity (Li: ¶ 0042, i.e., “a secret key provided to the dispenser device by the user”; ¶ 0044, i.e., “receiving a secret key of the user/patient”; ¶ 0064, i.e., “cryptographic information usable to verify the identity of a user of device and/or to facilitate encryption and decryption of documents and communication effected via the device 500 such as the private and/or public keys used for authentication or verification”); and 
executing, by the pharmacy node, a smart contract to: 
(a) decrypt a prescription data located on the ledger by an application of the secret key (Li: ¶ 0040; ¶ 0042, i.e., “decrypt the data item by a secret key provided to the dispenser device by the user”; ¶ 0073-0074); 
Yet, Li does not explicitly teach, but Stockert teaches, in the same field of endeavor, 
 (b) retrieve patient's allergy records from the ledger to check the allergy records against the prescription data (Stockert: figure 1, i.e., “Approval Engine” 104 receives “Transaction Record Information” from database 116, which can be implemented as a blockchain, which in the context of Li, a person of ordinary skill in the art, would have understood could be the claimed ledger; ¶ 0047; ¶ 0048, i.e., “Based on a patient's medical history…the approval engine 104 can determine whether the patient has any allergies that may cause problems with the prescription”; ¶ 0049; ¶ 0057-0058); 
(c) determine a number of remaining refills from the prescription data (Stockert: ¶ 0058); 
(d) check validity of the prescription data based on an expiration date (Stockert: ¶ 0056, i.e., Examiner interprets the determination of “a prescription…is no longer valid” as the claimed checking validity of the prescription data based on an expiration date, because the prescription’s invalidity is based on it being past an expiration date); and 
commit a prescription refill transaction to the blockchain based on a successful execution of (b) - (d) (Stockert: ¶ 0058, i.e., “cause generation of a new block, or a transaction within a proposed block, recording the refill”; ¶ 0097, i.e., “Upon approval of the prescription, the system can generate transaction information confirming the prescription and associated information”).
The obviousness of combining the teachings of Li and Stockert are discussed in the rejection of claim 1, and incorporated herein.
Regarding claim 16, claim 16 recites substantially similar limitations analogous to those already addressed in claim 3, and thus, claim 16 is similarly analyzed and rejected in a manner consistent with the rejection of claim 3.
Regarding claim 18, claim 18 recites substantially similar limitations analogous to those already addressed in claim 5, and thus, claim 18 is similarly analyzed and rejected in a manner consistent with the rejection of claim 5.
Regarding claim 19, claim 19 recites substantially similar limitations analogous to those already addressed in claim 6, and thus, claim 19 is similarly analyzed and rejected in a manner consistent with the rejection of claim 6.
Regarding claim 20.
Claims 2, 9, 15 are rejected under 35 U.S.C. 103 as being unpatentable over LI et al. (International Pub. No. WO 2018/197739 Al, hereinafter referred to as "Li") in view of Stockert et al. (U.S. Patent App. Pub. No. US 2019/0057763 A1, hereinafter referred to as "Stockert"), as applied to claims 1, 3, 5-8, 10, 12-14, 16, 18-20 above, further in view of Lerner (U.S. Patent App. Pub. No. US 2012/0150562 A1, hereinafter referred to as "Lerner").
Regarding claim 2, Li and Stockert teach the method of claim 8, further comprising executing the smart contract to check…the prescription refill…and notify the patient node (Li: ¶ 0073-0074).
Yet, Li and Stockert do not explicitly teach, but Lerner teaches, in the same field of endeavor, further comprising…check if the prescription refill is available over-the-counter and notify the patient node (Lerner: ¶ 0086, i.e., “If TACS 100 is being accessed from a remote computer terminal, the consumer is preferably provided with a graphics and text based display that allows the consumer to select one or more TACS Products”; ¶ 0089, i.e., “determines if the desired TACS Product requires a prescription for purchase…If the TACS Product requires a prescription for sale, the process may proceed to step 303. If the TACS Product does not require a prescription for sale, the process may instead progress directly to FIG. 3B. In step 303, TACS 100 may determine whether or not the consumer has obtained a prescription. If the consumer has not obtained a prescription, then the process may end and the consumer may be denied authorization to purchase the TACS Product until they obtain a valid prescription. Alternatively, if the consumer has obtained a prescription, then, in step 304, the prescription information is preferably forwarded to TACS 100, and the process may progress to FIG. 3B”).
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to include the check if the prescription refill is available over-the-counter and notify the patient node, as taught by Lerner, with the system of Li and Stockert, with the motivation to “ultimately improve consumer understanding which promotes the safe and effective use of such products, while also expanding the range of health products that are available to consumers without a prescription” (Lerner: ¶ 0018)
Regarding claim 9, claim 9 recites substantially similar limitations analogous to those already addressed in claim 2, and thus, claim 9 is similarly analyzed and rejected in a manner consistent with the rejection of claim 2.
Regarding claim 15, claim 15 recites substantially similar limitations analogous to those already addressed in claim 2, and thus, claim 15 is similarly analyzed and rejected in a manner consistent with the rejection of claim 2.
Claims 4, 11, 17 are rejected under 35 U.S.C. 103 as being unpatentable over LI et al. (International Pub. No. WO 2018/197739 Al, hereinafter referred to as "Li") in view of Stockert et al. (U.S. Patent App. Pub. No. US 2019/0057763 A1, hereinafter referred to as "Stockert"), as applied to claims 1, 3, 5-8, 10, 12-14, 16, 18-20 above, further in view of Sekura (U.S. Patent App. Pub. No. US 2005/0041531A1).
Regarding claim 4, Li and Stockert teach the method of claim 8, further comprising executing the smart contract to calculate a quantity of the medication to be dispensed…retrieved from the blockchain ledger (Stockert: ¶ 0045, i.e., “verify amounts of certain types of pharmaceuticals prescribed to a patient”; ¶ 0050; ¶ 0073).
Yet, Li and Stockert do not explicitly teach, but Sekura teaches, further comprising…calculate a quantity of the medication to be dispensed based on a duration of a trip (Sekura: ¶ 0145, i.e., “calculates the amount of medication (in dosage) needed over a specified period between two dates”)…
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to include the calculate a quantity of the medication to be dispensed based on a duration of a trip, as taught by Sekura, with the system of Li and Stockert, with the motivation to “provide a low cost, easy to use prescription compliance device that has the flexibility of operating in accordance with various different medication-taking intervals” (Sekura: ¶ 0006).
Regarding claim 11
Regarding claim 17, claim 17 recites substantially similar limitations analogous to those already addressed in claim 4, and thus, claim 17 is similarly analyzed and rejected in a manner consistent with the rejection of claim 4.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Giordano et al. (U.S. Patent App. Pub. No. US 2017/0300627 A1) teaches a blockchain network to manage a patient’s prescription between a patient, pharmacist, physician, and insurer.
WO2018064645A1 teaches a patient using their secret key, smart contracts, and blockchain technlogies to pick up prescriptions.
“Architectures and Patterns for Moving towards the Use of High-Frequency, Low-Fidelity Data in Healthcare” teaches tracking opioid prescriptions via distributed ledger technology. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Emily Huynh whose telephone number is (571) 272-8317.  The examiner can normally be reached on M-Th 8-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on (571) 272-6773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/E.H./Examiner, Art Unit 3626                          

/JASON S TIEDEMAN/Primary Examiner, Art Unit 3626